PER CURIAM:
On this appeal from a judgment against the defendants-appellants for money damages, we affirm on the opinion of Hon. Whitman Knapp, United States District Court Judge, Southern District of New York, reported at 401 F.Supp. 729 (S.D.N.Y. 1975).* The appellants also appeal from Judge Knapp’s order denying a new trial on the alleged ground of newly discovered evidence. The order is affirmed as we find that appeal to be totally without merit and frivolous. Therefore, pursuant to 28 U-.S.C. § 1912 and Fed.R.App.P. 38, we assess the appellants double costs and, in addition, $1,500 in attorneys’ fees.

 See also Judge Bauman’s opinion on a motion for summary judgment in this case, 373 F.Supp. 191 (S.D.N.Y. 1974).